Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Surrender of License filed by John Earl Duncan after appointment of a special master pursuant to Bar Rule 4-106. The State Bar has no objection to acceptance of the petition, and the special master similarly recommends that this Court accept Duncan’s request to voluntarily surrender his license to practice law. Duncan admits violating Standard 66 (conviction of a felony or misdemeanor) in connection with his guilty plea in the United States District Court *92for the District of South Carolina to the charge of making a false material declaration to a grand jury in violation of 18 USC § 1623, as alleged in Count 1 of the Criminal Information assigned Case No. 3:99-638 in that court. Duncan admits that conviction of that felony constitutes a violation of Standard 66. Duncan waives his right to a hearing and requests that he be permitted to surrender his license to practice law, which is tantamount to disbarment under Bar Rule 4-110 (f).
Decided February 14, 2000.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and agree to accept Duncan’s petition for voluntary surrender of his license to practice law in this State. The name of John Earl Duncan hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Duncan is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, and to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.